DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 December 2020 has been entered.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 15 December 2020 was filed after the mailing date of the Notice of Allowance on 11 December 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter

Claims 1-15 (as renumbered per the Notice of Allowance mailed 11 December 2020) are allowed.

The following is an examiner’s statement of reasons for allowance:  none of the references relied upon by the examiner, considered alone or in reasonable combination, teach or fairly suggest the combination of features recited in renumbered Independent Claim 1.  Specifically, none of the references relied upon by the examiner teach or fairly suggest the claimed “near eye display system” comprising “a laser diode configured to generate a light beam, wherein the light beam has a wavelength within a visible spectrum,” “a modulator coupled to the laser diode, the modulator configured to vary a current for driving the laser diode,” and “a diffuser optically coupled to the laser diode, wherein the diffuser comprises a random patterned surface or a pseudo-random surface configured to cause a plurality of light beams including the light beam to bounce off the random patterned surface or the pseudo-random surface and scatter back into the laser diode as reflected beams to generate a chaotic laser pattern” wherein “a 2D spatial light modulator” is “optically coupled to the diffuser” and “wherein the diffuser is also configured to allow a transmitted portion of the light beam to pass therethrough and onto the 2D spatial light modulator.”
As shown in Figure 8 of the applicant’s originally filed disclosure, the claimed “near eye display system” comprises a laser diode (801) and a modulator (805) The diffuser (803) is specifically randomly patterned or pseudo-randomly patterned such that the light that is scattered back into the laser diode (801) will generate a chaotic laser pattern.  In this regard, the claimed laser is “driven into chaotic operation by a combination of the received optical feedback,” from the reflected light of the diffuser (803), “and the current modulation,” from the modulator (805) that varies the current for driving the laser diode (801) in order to reduce laser speckle (see the originally filed specification at least at Paragraph [0006], [0049], and [0055]).
The reference to Haddick et al. (US 2011 / 0221656) was submitted by the applicant in the Information Disclosure Statement received 15 December 2020.  The Haddick et al. reference was cited in a European Search Report, also submitted by the applicant in the Information Disclosure Statement received 15 December 2020, as the prior art closest to the applicant’s originally claimed invention (see Reference D1 in the cited European Search Report).  It should be noted that the Haddick et al. (US 2011 / 0221656) reference submitted in the Information Disclosure Statement received 15 December 2020 contains relevant subject matter that is commensurate in scope with the subject matter of the Haddick et al. (US 2012 / 0212499) reference submitted by the applicant in the Information Disclosure Statement received 28 September 2018 and previously considered by the examiner.  While Haddick et al. comprises a random patterned surface or a pseudo-random surface configured to cause a plurality of light beams including the light beam to bounce off the random patterned surface or the pseudo-random surface and scatter back into the laser diode as reflected beams to generate a chaotic laser pattern.”  While, as stated in the cited European Search Report, it may be “inevitable” that the diffuser disclosed by Haddick et al. may cause some form of “back reflection” of a light beam associated with a laser diode or LED light engine (see European Search Report at Page 2), the claimed invention requires a diffuser that is specifically patterned as “a random patterned surface or a pseudo-random surface configured to cause a plurality of light beams including the light beam to bounce off the random patterned surface or the pseudo-random surface and scatter back into the laser diode as reflected beams to generate a chaotic laser pattern.”  The specific diffuser required by the claimed invention performing the function required by the claimed invention and implemented in combination with the claimed “laser diode,” “modulator… configured to vary a current for driving the laser diode,” and “2D spatial light modulator” is not suggested by the teachings of Haddick et al.
Figure 3 discloses the implementation of a partially reflecting mirror (32) disposed in the output path of a laser (25) in an optical projection system such that the partially reflecting mirror (32) can provide for reduced speckle by allowing generated laser light to scatter back into the laser (25).  Manni et al. (US 9,046,697) discloses a means of reducing speckle in a laser light source by implementing a multimode optical fiber in place of “a rapidly moving diffuser, but without moving the fiber or any other system component” (see Col. 2, Ln. 26-34).
However, none of the prior art references relied upon by the examiner or cited in the Information Disclosure Statement received 15 December 2020 teach or fairly suggest a means of reducing speckle in a “near eye display system” comprising “a laser diode configured to generate a light beam, wherein the light beam has a wavelength within a visible spectrum,” “a modulator coupled to the laser diode, the modulator configured to vary a current for driving the laser diode,” and “a diffuser optically coupled to the laser diode, wherein the diffuser comprises a random patterned surface or a pseudo-random surface configured to cause a plurality of light beams including the light beam to bounce off the random patterned surface or the pseudo-random surface and scatter back into the laser diode as reflected beams to generate a chaotic laser pattern” wherein “a 2D spatial light modulator” is “optically coupled to the diffuser” and “wherein .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M MANDEVILLE whose telephone number is (571)270-3136.  The examiner can normally be reached on Mon - Fri 7:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/JASON M MANDEVILLE/Primary Examiner, Art Unit 2622